DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 03/22/2021 has been entered. Claims 1-8 and 10-15 are pending. Claims 5, 10, and 13 have been withdrawn. Claims 9 and 16-20 have been canceled. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6-8, 11-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yong et al., (US 7682740 cited on IDS dated 08/12/2019) hereinafter Yong in view of Riley Jr. et al., (US20050026037) hereinafter Riley. 
Regarding Claim 1, Yong discloses an electrochemical cell electrode (Yong abstract) having an composite coating layer directly on the surface of the electrode, that is a substitute for a conventional separator (Yong col. 4 lines 24-28), reading on an integrated separator layer, the electrode comprising: and electrochemical cell electrode (Yong col. 4 lines 49-52) including a current collector (Yong col. 4 lines 53-54), reading on a current collector substrate, and an electrode active material layer coated on the current collector (Yong col. 4 lines 52-54) including a plurality of first active material particles (Yong col. 5 lines 2-6) necessarily having a first average particle size; a separator layer (Yong col. 4 lines 24-28), including a plurality of inorganic particles (Yong col. 4 line 44), disposed such that the electrode active material is between the separator layer and the current collector (Yong Fig. 3, electrode (active material) is between the current collector and the composite porous layer (separator)), and Yong further disclose 
Yong does not explicitly disclose wherein a length of the first fingers is greater than twice the first average particle size or twice the second average particle size, whichever is smaller. 
In a similar field of endeavor as it pertains to high surface area interfaces in batteries (Riley [0039]) that is suitable for use with inorganic separators (Riley [0074]), Riley teaches a battery cell having an interpenetrating anode “402” and cathode “400” (Riley [0064], see e.g. Fig. 4) such that the first interpenetrating features are three-dimensionally and irregularly interdigitated (Riley [0042], Fig. 4) having an electrode extension “108” having a length, “L” (Riley [0041]) which is the same as a finger. Riley teaches that this can create structures of arbitrary (irregular) form factor with interpenetrating features (Riley [0052]). Riley further teaches that the interpenetrating features have an average protrusion length “L” of about 10 µm to about 5000 µm (Riley [0060]), as this provides for a large interfacial area and further reduces the volume consumed by other components that do not add to the 
It would have been obvious to one of ordinary skill in the art to ensure the length of anode layer fingers are at least 10 µm as taught by Riley, such that a length of the first fingers is greater than twice the second average particle size, since twice the second average particle size of Yong is 1 µm, in order to ensure good mechanical bonding, and thus adhesion, between the two layers while increasing energy density of the battery. 
Regarding Claim 3, Yong discloses all of the claim limitations as set forth above. Yong further discloses wherein, on a weight percent basis, the ratio of inorganic particles to polymer is more preferably 50:50 to 99:1 (Yong Col. 8 lines 44-51) corresponding to a mass percent of 50% to 99%, and sufficiently the same as the claimed range of greater than 50%.  
Assuming, arguendo, that Yong does not have sufficient specificity to anticipate the claimed range, the range disclosed by Yong, 50:50 to 99:1 (Yong Col. 8 lines 44-51) overlaps significantly with the claimed range of greater than 50%. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select a value that falls within the claimed range since there is such a significant overlapping portion, and the skilled artisan would have a reasonable expectation of obtaining the same results.
Regarding Claim 4, Yong discloses all of the claim limitations as set forth above. Yong further discloses wherein, on a weight percent basis, the ratio of inorganic particles to polymer is more preferably 50:50 to 99:1 (Yong col. 8 lines 44-51), but does not explicitly give an example wherein the amount of inorganic particles in the separator layer is greater than 99%. Yong further discloses that too much of polymer may reduce the porosity of the separator layer, degrading the battery performance 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to optimize the claimed range such that the amount of inorganic particles is greater than 99%, in order to balance battery performance with mechanical properties. Furthermore, since it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 (I)), the skilled artisan would have had a reasonable expectation that having a an amount slightly higher than the upper limit of the amount disclosed in the prior art (for example 99.1%) would have the same results as an amount slightly lower than the upper limit of the amount disclosed in the prior art (for example 89.9%).  
Regarding Claim 6, Yong discloses all of the claim limitations as set forth above. Yong further discloses an embodiment wherein the electrode further comprises a polyolefin layer (Yong col.13 lines 58-64) for example a polyethylene separator (Yong Example 6, col. 15 lines 39-44), in addition to the electrode coated with the coating layer (Yong col.13 lines 58-64) and since the separator composite coating is coated directly on top of the electrode active material layer (Yong col. 5 lines 29-33), the additional polyolefin layer is necessarily disposed on the separator layer, such that the separator layer is between the layer of polyolefin and the electrode material composite. 
Regarding Claim 7, Yong discloses all of the claim limitations as set forth above. Yong further discloses an example wherein the plurality of inorganic particles is Al2O3, alumina (Yong col. 14 lines 49-51) which the skilled artisan understands is an example of a ceramic material.
Regarding Claim 8, Yong discloses an electrochemical cell electrode (Yong abstract) having an composite coating layer directly on the surface of the electrode, that is a substitute for a conventional separator (Yong col. 4 lines 24-28), reading on an integrated separator layer, the electrode comprising: 2O3, or alumina particles, (Yong col. 14 lines 49-51) which the skilled artisan understands is an example of a ceramic material, Yong further disclose an example wherein a particle size of the alumina of the porous layer (second average particle size) is 500 nm (Yong col. 14 lines 51-57) or 0.5 µm; and an increased interfacial adhesion region (Yong col. 5 lines 35-37), where the separator layer is anchored to the pores on the electrode surface, thereby providing a firm physical bonding (Yong col. 5 lines 29-33), reading on an interlocking region adhering the separator layer to the electrode material composite, since the coating is strongly adhered to the electrode material, the interlocking region including a non-planar interpenetration of the separator layer and the electrode material composite in which first fingers of the electrode material composite interlock and three-dimensionally interdigitate with second fingers of the separator layer, because the separator layer is coated on top of the electrode layer directly, it is anchored to the pores of the electrode (Yong col. 5 lines 29-33), thus creating a non-planar interpenetration. Yong further discloses the interlocking region including a non-planar interpenetration of the separator layer and the electrode material composite in which first fingers of the electrode material composite interlock with second fingers of the separator layer, because the separator layer is coated on top of the electrode layer directly, it is anchored to the pores of the electrode (Yong col. 5 lines 29-33), thus creating discrete “fingers” that 
Yong does not explicitly disclose wherein a length of the first fingers is greater than twice the first average particle size or twice the second average particle size, whichever is smaller. 
In a similar field of endeavor as it pertains to high surface area interfaces in batteries (Riley [0039]) that is suitable for use with inorganic separators (Riley [0074]), Riley teaches a battery cell having an interpenetrating anode “402” and cathode “400” (Riley [0064], see e.g. Fig. 4) such that the first interpenetrating features are three-dimensionally and irregularly interdigitated (Riley [0042], Fig. 4) having an electrode extension “108” having a length, “L” (Riley [0041]) which is the same as a finger. Riley teaches that this can create structures of arbitrary (irregular) form factor with interpenetrating features (Riley [0052]). Riley further teaches that the interpenetrating features have an average protrusion length “L” of about 10 µm to about 5000 µm (Riley [0060]), as this provides for a large interfacial area and further reduces the volume consumed by other components that do not add to the battery capacity (Riley [0060]) thus increasing the energy density. Further, Riley teaches where the length of the fingers are at least twice the particle size of the particles (Riley Fig. 4, interpenetrating structures are longer than 2 particles each).
It would have been obvious to one of ordinary skill in the art to ensure the length of anode layer fingers are at least 10 µm as taught by Riley, such that a length of the first fingers is greater than twice the second average particle size, since twice the second average particle size of Yong is 1 µm, in order to ensure good mechanical bonding between the two layers while increasing energy density of the battery. 
Regarding Claim 11
Assuming, arguendo, that Yong does not have sufficient specificity to anticipate the claimed range, the range disclosed by Yong, 50:50 to 99:1 (Yong Col. 8 lines 44-51) overlaps significantly with the claimed range of greater than 50%. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select a value that falls within the claimed range since there is such a significant overlapping portion, and the skilled artisan would have a reasonable expectation of obtaining the same results.
Regarding Claim 12, Yong discloses all of the claim limitations as set forth above. Yong further discloses wherein, on a weight percent basis, the ratio of inorganic polymers to polymer is more preferably 50:50 to 99:1 (Yong Col. 8 lines 44-51), but does not explicitly give an example wherein the amount of inorganic particles in the separator layer is greater than 99%. Yong further discloses that too much of polymer may reduce the porosity of the separator layer, degrading the battery performance (Yong col. 8 lines 51-56) and too high of an amount of polymer may not have enough adhesion, degrading the mechanical properties (Yong col. 8 lines 56-61). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to optimize the claimed range such that the amount of inorganic particles is greater than 99%, in order to balance battery performance with mechanical properties. Furthermore, since it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 (I)), the skilled artisan would have had a reasonable expectation that having a an amount slightly higher than the upper limit of the amount disclosed in the prior art (for example 99.1%) would have the same results as an amount slightly lower than the upper limit of the amount disclosed in the prior art (for example 89.9%).
Regarding Claim 14, Yong discloses all of the claim limitations as set forth above. Yong further discloses an embodiment wherein the electrode further comprises a polyolefin layer (Yong col.13 lines 
Regarding Claim 15, Yong discloses all of the claim limitations as set forth above. Yong further discloses wherein the plurality of the ceramic particles consist of, for example, Al2O3, or alumina particles, (Yong col. 14 lines 49-51), which is an example of an aluminum oxide.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yong et al., (US 7682740 cited on IDS dated 08/12/2019) hereinafter Yong, in view of Riley Jr. et al., (US20050026037) hereinafter Riley ,as applied to Claim 1 above, and further in view of Yoshio et al., (US 20160285101, cited on IDS dated 08/12/2019) hereinafter Yoshio.
Regarding Claim 2, Yong discloses all of the claim limitations as set forth above. Yong does not explicitly disclose wherein the electrode material composite comprises a first layer including a plurality of first active material particles, and a second layer including a plurality of second active material particles. 
However in a similar field of endeavor as it pertains to nonaqueous electrolyte batteries (Yoshio Abstract) Yoshio teaches an example where the electrode active material comprises a first mixture layer “105” (Yoshio [0024]) comprising a plurality of first active material particles “102” (Yoshio [0027], Fig. 1 “102”), and a second mixture layer “109” (Yoshio [0024]) comprising a plurality of second active material particles “106” (Yoshio [0027], Fig. 1 “106”). Yoshio further discloses that this format, where the first and second layer have different binding agents (Yoshio [0022]), thereby the binding property between the collector “101” and the first mixture layer “105” is improved, and in addition, the second mixture 
It would have been obvious to one having ordinary skill in the art to add a second electrode active material layer, as taught by Yoshio, to the electrode with the integrated separator layer as disclosed by Yong, in order to obtain improved adhesion to the current collector while also obtaining excellent charge/discharge characteristics.

Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that Yong does not disclose an interlocking region including non-planar interpenetration, and only teaches a coating layer anchored to pores on the electrode surface, because pores cannot be considered fingers. Further Applicant argues that no interpenetrating fingers are shown by Yong Fig. 3. 
The Examiner notes that Yong discloses that coating the composite layer onto the electrode layer allows the composite separator layer to be anchored to the pores, and thus creates non-planar interdigitation. That is, the composite layer goes into the pores to be “anchored”, and the electrode layer necessarily has corresponding “fingers” opposite the pores. While the term “finger” is not disclosed by the prior art, it discloses the desire of a non-planar interface to increase bond strength. It is also noted that the term “finger” does not have any scale associated with it.
The applicant further argues that Riley does not teach interdigitated fingers wherein an interlocking region including non-planar interpenetration of a separator and an electrode material. Applicant further argues that Riley does not teach interdigitated irregular fingers wherein a length of the 
The Examiner submits that Riley is not relied upon for the explicit teaching of the separator layer, rather the general teaching of interlocking layers in batteries. Instead Yong discloses the interpenetrated separator layer, and Riley further teaches more specifically how to arrange interdigitating fingers to allow for large interfacial area, improving adhesion, and reducing size, and teaches irregular interdigitating finger-like structures. This teaching flows from the teaching of Yong as it pertains to non-planar interfacial boundaries. Riley teaches where the length of the fingers are at least twice the particle size of the particles (Riley Fig. 4, interpenetrating structures are longer than 2 particles each). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIRSTEN B TYSL/Examiner, Art Unit 1722         

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722